HOBBY, Judge. —
On the 17th day of September, 1887, Scholes & Goodall sued Hughes & Boswell and the city of Hillsboro in the District Court of Hill County to recover the sum of 8164.65 and to foreclose a mechanic’s lien to satisfy said debt.
Hughes & Boswell were the original contractors with the city, and it is alleged that they bound themselves in writing to pay appellants $1129 as per contract attached to the petition for labor and material furnished; that appellants completed their work on the 11th of February, 1887, and that the balance sued for was due. It was further alleged that they gave notice to the city of their claim, and filed as prescribed by law their contract to fix their lien, but filed no other description of the property than was contained in said contract. Exceptions were filed to the description upon the ground of its insufficiency to fix the lien, which were sustained and the cause dismissed. This is assigned as error.
The contract of appellants filed under the statute to fix their mechanic’s lien contained a description of the property, which was as follows: “ The brick city hall building to be erected in the city of Hillsboro.” With respect to the rule as to the sufficiency of the description of the property on which the lien is claimed, it is said that “among those laid down, and probably the best rule to be adopted, is that if there appear enough in the description to enable a party familiar with the locality to identify the premises intended to be described with reasonable certainty to the exclusion of others it will be sufficient.” Phill. on Mech. Liens, p. 619, sec. 379. In the authority cited will be found descriptions held to be adequate, which are as general, if not more so, than that in the case under consideration.
Tested by this rule the above description we think would “ enable a party *484familiar with the locality to identify the premises intended to be described,” etc. Consequently we think the court erred in sustaining the exceptions to the petition and dismissing the suit on the ground that it did not show that the contract recorded was not accompanied by a description of the house and lot on which the lien was sought to be fixed; and we are of opinion that the judgment should be reversed and the cause remanded.

Reversed and remanded.

Adopted May 27, 1890.